Name: Council Directive 76/628/EEC of 20 July 1976 amending for the fourth time Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption
 Type: Directive
 Subject Matter: health;  marketing;  foodstuff;  plant product
 Date Published: 1976-08-16

 Avis juridique important|31976L0628Council Directive 76/628/EEC of 20 July 1976 amending for the fourth time Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption Official Journal L 223 , 16/08/1976 P. 0001 - 0002 Finnish special edition: Chapter 13 Volume 5 P. 0028 Greek special edition: Chapter 03 Volume 16 P. 0086 Swedish special edition: Chapter 13 Volume 5 P. 0028 Spanish special edition: Chapter 13 Volume 5 P. 0032 Portuguese special edition Chapter 13 Volume 5 P. 0032 COUNCIL DIRECTIVE of 20 July 1976 amending for the fourth time Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (76/628/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 6 (2) of Council Directive 73/241/EEC of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (3), as last amended by Directive 75/155/EEC (4), provides that the individual weights for marketing cocoa powder products shall be fixed at a later date; Whereas a scale of weights should be fixed to ensure the transparency of the market and as far as possible reduce the risk that consumers may be misled by weights which are too close to one another, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 6 (2) of Directive 73/241/EEC shall be replaced by the following: "2. The cocoa powder products referred to in Annex I, headings 1.8 to 1.13, when packaged in units having an individual net weight equal to or more than 50 g and not exceeding 1 kg, shall be marketed in the following individual net weights only : 50 g, 75 g, 125 g, 250 g, 500 g, 750 g and 1 kg". Article 2 Within one year from the date of notification of this Directive, Member States shall, if necessary, amend (1)OJ No C 280, 8.12.1975, p. 69. (2)OJ No C 15, 22.1.1976, p. 7. (3)OJ No L 228, 16.8.1973, p. 23. (4)OJ No L 64, 11.3.1975, p. 21. their laws in accordance with this Directive and shall forthwith inform the Commission thereof. The laws thus amended shall be applied so as to: - permit the marketing of products conforming to this Directive within two years from the date of notification, - ban the marketing of products not conforming to this Directive not later than seven years from the date of notification. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 July 1976. For the Council The President A.P.L.M.M. van der STEE